DETAILED ACTION
	
Allowable Subject Matter
Claims 1-6 and 8-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach  wherein the protruding portion is formed by a cut out portion, wherein the cut out portion is separated from the plate-shaped section along a contour of at least one of one or more notches of the support structure except at an edge of a joint portion adjacent to the at least one of one or more notches, and wherein the cut out portion is folded along the edge such as being protruding from the plate-shaped section and in combination with the remaining claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845